—In an action to recover damages for personal injuries, the plaintiff appeals, as *600limited by her brief, from so much of an order of the Supreme Court, Queens County (Taylor, J.), dated December 4, 2000, as denied her motion, in effect, for reargument.
Ordered that the appeal is dismissed, with costs.
The plaintiff failed to offer any additional material facts which existed at the time the prior motion was made that were not known to her. Therefore, the plaintiffs motion is correctly denominated a motion for reargument, the denial of which is not appealable (see, Matter of Lech v City of New York, 242 AD2d 301; King v Rockaway One Co., 202 AD2d 395, 396). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.